P -—-

CAHIER DES CHARGES -TYPE
RELATIF À LA PRODUCTION ET AUX MONTANTS
| DES TRAVAUX DE RECHERCHE ET D’ÉQUIPEMENT MINIMA
DEVANT ÊTRE RÉALISES PAR LE TITULAIRE D’UNE
CONCESSION D'EXPLOITATION DE SUBSTANCES MINÉRALES
CLASSES « MINES »

Article premier : Objet du cahier des charges -type

Le présent cahier des charges type prévu par le code Minier promulgué par la loi
N°2003-30 du 28/04/2003 et notamment son article44 vise à fixer les clauses et conditions
générales relatives à l’octroi d’une concession d’exploitation de substances minérales classées
«mines » et à la production et aux montants des travaux de recherches et d’équipement
minima que Sté SOTACIB - KAIROUAN Imm Alyssa, Angle de la rue du lac Tanganyka et
le passage du lac Neusiedl Les Berges du lac 1053 Tunis , ci-après désigné par le terme le
«titulaire » sera tenu d’effectuer à l’intérieur du périmètre de la concession d’exploitation dite
«JBEL HOUFIA » tel que défini à l’article 2 du présent cahier.

Article 2 : Délimitation du périmètre de la concession d’exploitation
La concession visée à l’article premier du présent cahier des charges est délimitée comme
suit :

Sommets N° des repères Sommets N° des repères

306.656

1 306.660
2 310.660 306.660
3 310.656

\ &
Et comporte 04 périmètres élémentaires soit une supèrfidie-glébale de 1600 hectares

Article 3 : Obligation de travaux minima

Le titulaire s’engage à exécuter, sur le site de sa concession, le programme minimum des
travaux de recherche, d’infrastructure minière et d’équipement tel que fixé aux articles 4 et 5
du présent cahier des charges, sous peine d’être considéré comme n’ayant pas honoré ses
engagements.

Article 4 : Exécution des travaux minima

Le titulaire est tenu d’exécuter, à l’intérieur du périmètre de sa concession d’exploitation, les
travaux minima nécessaires pour assurer la production et honorer les engagements prévus à
l’article 5 du présent cahier des charges. Ces travaux auxquels est consacrée une enveloppe
minimale de 203.000dt

Consistent en :

.…10.000dt
5.000dt
8. 000dt
15.000dt
...10.000dt

-Aménagement des pistes intérieures et de l’entrée à la carrière
-Aménagement des aires de stockages…
-Ouverture des fronts...
- Installation d’une clôture.
- Le dépoussiérage….
- La découverture…
- La sécurité

La réhabilitation du site après la fin des travaux

Article 5 : Engagements minima du titulaire
Le titulaire s’engage dans le cadre de la concession d’exploitation à ce qui suit :

1-extraire annuellement un tonnage fixé à 55000T de gypse brut.

2-investir un montant global de 1.185.000dt Pour l’acquisition de matériels et d’équipements
nécessaires à l’extraction, détaillé comme suit :
- (01) camions 20T

...160.000dt
.. 420.000dt
520.000dt

- (01) Compresseur + marteaux
- (01) Tracteur Citerne

3- Le gypse brut extrait de la carrière servira à alimenter la cimenterie, qui produira
annuellement un tonnage fixé à :...... ............ 1.000000MT de Ciment

4-investir un montant global de:.............…........…. 465 000.000dt pour l’acquisition de
matériels et d’équipements nécessaires pour l'installation d’une unité de fabrication de
ciment, détaillé comme suit :

. … 2.500.000dt
:99.812.000dt
-245.800.000dt
::435.000dt
96.453.000dt
20.000.000dt

Aménagement et Génie Civil
équipements de l’usine :.
Matériels de transport .
Frais d’approche et diver:

Poursuivre les travaux de recherche à l’intérieur du périmètre de la concession dans les limites
de : trois pour cent (3%) du chiffre d’affaires annuel afin de renouveler les réserves.

Article 6 : Documentation fournie par l’autorité concédante.

En plus de la possibilité d’accéder aux banques des données nationales en matière de géologie
et d’exploitation minière prévue à l’article 93 l’autorité concédante fournit au titulaire la
documentation qui se trouve en sa possession concernant notamment :

- le cadastre et la topographie

- la géologie générale de la Tunisie

- l’hydrologie et l’inventaire des ressources hydriques

- les mines.

Cependant l’autorité concédante ne doit pas fournir des renseignements touchant à la défense
Nationale ou des renseignements fournis par les titulaires des concessions d’exploitation en
cours de validité et dont la divulgation à des tiers ne peut être faite qu’avec l’accord des
intéressés.

Article 7 : exploitation méthodique du gisement
Le titulaire est tenu de conduire toutes les opérations d’exploitation avec diligence selon les
règles techniques en vigueur ou à défaut d’une réglementation appropriée, suivant les saines

pratiques admises dans l’industrie minière internationale, en vue d’une exploitation
rationnelle des ressources naturelles découvertes à l’intérieur du périmètre de sa concession.
Tout changement important apporté au schéma initial annexé au plan du développement doit
être immédiatement porté à la connaissance de l’autorité concédante.

Article 8 : Utilisation des équipements et l’outillage publics existants
Le titulaire est admis à utiliser, dans la recherche et l’exploitation, tous les équipements et
outillages publics existants, suivant les dispositions, conditions et tarifs prévus par la
législation en vigueur et sur un pied de stricte égalité avec autres usagers.

Article 9 : Installation complémentaires

Lorsque le titulaire justifie avoir besoin, pour développer son activité de recherche et
d’exploitation des substances minérales, de compléter l’équipement et l’outillage public
existant, ou d’exécuter des travaux présentant un intérêt public général, il devra en informer
l’Autorité concédante.

Le titulaire doit appuyer sa demande d’une note justifiant la nécessité desdites installations, et
d’un projet précis de leur réalisation.

L’exécution de ces travaux reste soumise à l’approbation de l’Autorité concédante.

Article 10 : Durée des autorisations et des concessions

Les concessions et les autorisations d’occupation du domaine public ou du domaine privé de
l'État ou de l’utilisation de l'outillage public seront accordées au titulaire pour la durée de
validité de la concession  d’exploitation et ce, conformément à la législation et à la
réglementation en vigueur.

Les concessions et autorisations visées au premier paragraphe du présent article donnent lieu
au versement par le titulaire des droits d’enregistrement, taxes et redevances applicables au
moment de leur octroi.

Article 11 : Occupation du domaine public maritime
L'autorité concédante facilite au Titulaire, confo: ri
relative à l’occupation du domaine public marÿfi
d’embarquement pour permettre le chargeme
concession ainsi que d’une surface de terre-plein

de transit ou de stockage.

é la réglementation en vigueur
e;l’acqtäisition, à ses frais, d’un poste
s Substances minérales provenant de la
ci D: aménagement d'installations
YA

/

Article 12 : Réseaux publics de distribution des e:
L’Autorité concédante facilite au titulaire, s’il le demande, la souscription à des polices
d’abonnement temporaire ou permanentes aux réseaux publics de distribution de l’eau potable
ou industrielle, dans la limite de ses besoins légitimes, et dans la limite des débits dont ces
réseaux peuvent disposer et ce, conformément aux dispositions du code des Eaux.

Les abonnements seront consentis suivant les clauses, conditions générales et tarifs en
vigueur.

Les branchements sont établis sur la base de projets approuvés par les services du ministère
chargé des eaux à la demande du titulaire et à ses frais, suivant les clauses et conditions
techniques applicables aux branchements dans ce domaine.

Article 13 : Dispositions applicables aux voies ferrées.

Le titulaire, pour la desserte de ses chantiers, de ses dépôts et de ses postes d’embarquement,
peut aménager, à ses frais, des embranchements de voies ferrées particuliers et les raccorder
aux réseaux ferrés publics.

Les projets de réalisation de ces embranchements seront établis par le titulaire conformément
aux conditions de sécurité et aux conditions techniques applicables aux réseaux publics
tunisiens. Ces projets sont approuvés par l’autorité concédante après enquête parcellaire.
Article 14 : Dispositions applicables aux centrales électriques

Les centres électriques installées par le titulaire et ses réseaux de distribution d’énergie sont
considérés comme des dépendances légales de la concession et sont assujettis à toutes les
réglementations et à tous les contrôles appliqués aux installations de production et de
distribution d’énergie similaires.

Le titulaire produisant de l’énergie électrique pour l’alimentation de ses chantiers peut céder
au prix de revient tout excédent d’énergie par rapport à ses besoins propres à un organisme
désigné par l’autorité concédante.

Article 15 : Obligation de maintenir les ouvrages en bon état

Le titulaire est tenu, jusqu’à la fin de concession, de maintenir les bâtiments, les ouvrages de
toute nature, les installations minières et leurs dépendances légales en bon état et d’exécuter
en particulier les travaux d’entretien des puits d’extraction du tout- venant des travers-banc,
des installations de pompage des eaux d’exhaure etc …

Article 16 : Contrôle et visites techniques
Le titulaire est soumis au contrôle et à la surveillance exercée par les services compétents du
ministère chargé des Mines suivant les dispositions prévues par le code Minier.

Article 17 : Utilisation des matériels et matériaux tunisiens

Le titulaire est tenu de favoriser l’utilisation des matériels et des matériaux produits en
Tunisie, des services d’entreprises ou de sous-traitants de nationalité tunisienne tant que les
prix, la qualité et les délais de livraison offerts demeurent équivalents aux offres étrangères.
En outre, le titulaire est tenu, conformément aux dispositions de l’article 75du Code minier,
d’employer en priorité les tunisiens.

Article 18 : Défense Nationale et sécurité du territoire

Le titulaire est tenu de se soumettre aux mesures que prennent les autorités civiles ou
militaires en matière de défense nationale et de sécurité du territoire conformément à la
réglementation en vigueur.

Article 19 : Unités de mesure
Les renseignements, chiffres, relevés cartes et plans qui seront fournis à l’autorité concédante
doivent être formulés en des unités de mesure et des échelles agréées par elle.

Article 20 : Cartes et plans 2 N
Les cartes et plans fournis par le titulaire doivent être dr. ‘en utilisant les fonds de cartes
ou de plans du service topographique tunisien, où enutilisant lés fonds de cartes ou des plans
établis par d’autres services topographiques à condition qu’ils soient agréés par l’autorité
concédante.

À défaut, et après que le titulaire se soit concerté avec l’autorité concédante et le service
topographique concerné, ces cartes et plans pourront être établis par les soins et frais du
titulaire, aux échelles et suivant les procédés les mieux adaptés à l’objet recherché.

Ces cartes et plans seront dans tous les cas rattachés aux réseaux de triangulation et de
nivellement généraux de la Tunisie.

Article 21 : Responsabilité du titulaire vis-vis des tiers

Le titulaire est tenu de contracter des assurances de responsabilité civile contre les risques
d’atteintes aux biens d’autrui et aux tiers du fait de son activité.

Le titulaire reste responsable pendant cinq ans de tous dommages qui seraient reconnus
provenir de son exploitation de mine. Ledit délai ne s’applique pas aux dommages résultant
des accidents du travail et des maladies professionnelles lesquels demeurent régis par la
législation en vigueur.

Article 22 : Cas de force majeure

Le titulaire n’aura pas contrevenu aux obligations résultant du présent cahier des charges, s’il
justifie que le manquement aux dites obligations est motivé par un cas de force majeure et ce,
conformément aux dispositions du code minier.

Est considéré comme cas de force majeure tout évènement extérieur présentant un caractère à
la fois imprévisible et irrésistible empêchant la partie qui en est affectée d’exécuter tout ou
partie des obligations mises à sa charge par le cahier des charges tels que :

1. tous phénomènes naturels y compris les inondations, incendies, tempêtes, foudres,
glissements de terrain ou tremblements de terre dont l’intensité est inhabituelle au
pays ;

2. guerres, révolutions, révoltes, émeutes et blocus ;

3. grèves à l’exception de celles du personnel du titulaire ;

4. restrictions gouvernementales.

Les retards dus à un cas de force majeure n’ouvriront au titulaire aucun droit à indemnité.
Toutefois, ils pourront lui ouvrir droit à une prolongation d’égale durée de la validité de la
concession d’exploitation sur laquelle ces retards se sont produits.

Article 23 : Arbitrage

Tout différend relatif à l’application du présent cahier des charges entre l’autorité
concédante et le titulaire sera tranché à l’amiable. A défaut de règlement amiable dans un
délai ne dépassant pas un mois, le différend est porté devant la justice conformément à la
réglementation en vigueur.

Dans le cas ou le titulaire est de nationalité étrangère, le différend peut être soumis à
l’arbitrage.

Je, soussigné, reconnais avoir pris connaissance de toute les dispositions et conditions
prévus par le présent cahier des charges et m’engage en vertu d’elle.

Fait à Tunisle ÿ5 NOV. 2010

L#6

Ha or tu l

Mohamed Habih AYARI
